Citation Nr: 1751581	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1970, to include in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an August 2017 rating decision, the RO granted the Veteran's claim for service connection for his non-diabetic skin condition, including tinea cruris and tinea pedis. This issue is no longer in appeal status. 

The case was remanded in May 2014, April 2015, March 2016, and March 2017 for evidentiary development. All actions ordered by the remands have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The probative medical evidence indicates the Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A.        §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125. The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-V). However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). Here, the Veteran's claim was certified in October 2009 and can therefore be considered under either DSM-IV or DSM-V.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's December 1967 report of medical history for service entrance indicated the Veteran's psychiatric condition was normal. He denied depression, excessive worry, frequent or terrifying nightmares, or nervous trouble. At separation his psychiatric condition was normal. There were no complaints, diagnoses, or treatments for a psychiatric disorder in service.

At the September 2005 VA medical examination, the Veteran recalled his duties as a reconnaissance team member, a sniper, and a paratrooper while in Vietnam. He reported intermittent thoughts of Vietnam, prompted by people, phrases or smells. He did not report flashbacks, but did report having rare nightmares. He also reported some anxiety but no panic attacks. He denied isolating himself. He reported he did not startle easily; was not hyperaware; and denied depression. He reported having a good relationship with his wife, children and friends. The examining physician opined that although the Veteran has a number of symptoms consistent with PTSD, the Veteran did not meet the criteria for PTSD.

Treatment records from the Peoria VA Medical Center (VAMC) indicate a licensed practical nurse screened the Veteran as positive for PTSD in October 2008. 

In April 2009, the Veteran submitted a statement in support of his claim of service connection for PTSD. He reported he witnessed the deaths of two fellow service members after an enemy soldier threw a grenade at a bunker near where the Veteran was stationed. The Veteran's Combat Infantry Badge (CIB) is presumptive proof of combat service, and his statements regarding the events of his service, which have not been contradicted by other evidence of record, is deemed credible and to have occurred as reported. 38 U.S.C.A. § 1154 (b). 

VA treatment records indicate the Veteran received counseling at the Peoria Vet Center, where he was treated for PTSD, from 2009 to 2010. However, the Vet Center records do not show an initial assessment or diagnosis of PTSD. PTSD screenings in December 2009 and May 2010 at the Peoria VAMC were negative.
 
At the November 2013 VA medical examination, the Veteran reported his stressor was experiencing the loss of several friends. He also reported being shot at many times by the enemy and fearing for his life. The examining psychologist noted that the Veteran's stressors met the criteria for PTSD, and were related to a fear of hostile military or terrorist activity, but that he did not meet the overall clinical criteria for a diagnosis of PTSD. The examiner noted the Veteran had insufficient symptoms of reenactment, avoidance and hyperarousal. He also noted the Veteran did not exhibit any significant impairment in social and/or occupational functioning. 

At the June 2015 VA medical examination, the Veteran reported his stressor was experiencing the loss of several friends who died while serving in Vietnam. He also reported being shot at many times by the enemy and fearing for his life. The examiner, the same psychologist from November 2013, noted these stressors met the criteria for PTSD, and were related to the Veteran's fear of hostile military or terrorist activity, but that he did not meet the overall clinical criteria for a diagnosis of PTSD. The examiner noted the Veteran demonstrated insufficient symptoms of reenactment, avoidance, negative alterations in cognition and mood, and hyperarousal to warrant a diagnosis of PTSD, or any other mental disorder. The examiner noted that the Veteran likely had some "readjustment issues when he returned home from Vietnam with some occupational and relational instability" but that he appeared to be coping "adequately" to current normal psychosocial stressors. 
 
In May 2017, the same June 2015 VA examiner reviewed additional evidence from the VA Vet Center regarding the Veteran's PTSD treatment plan. The examiner noted that the professional degree of the counselor at the Vet Center was uncertain, and that the records did not demonstrate any treatment or counseling for PTSD with the Vet Center after 2010. He noted that he gave more weight to the three VA examinations given during the course of the appeal, which were conducted by a psychologist, and reiterated that while the Veteran's stressors were adequate for a PTSD diagnosis, the Veteran did not demonstrate "any significant social or occupational impairment related to PTSD. No diagnosis was given because [the Veteran] did not meet criteria for the condition."

The Veteran does not consistently demonstrate PTSD that can be service-connected. According to the November 2013, June 2015, and May 2017 examiner, a licensed psychologist, the Veteran does not meet the criteria for PTSD. While the Veteran's stressors meet the criteria for a PTSD diagnosis, his overall symptoms do not warrant a current diagnosis of PTSD, or any other psychiatric disorder. Without a current diagnosis of a disability, there can be no claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225. The Veteran's claim for service connection is denied. 
  







ORDER

Service connection for posttraumatic stress disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


